Citation Nr: 0706511	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  97-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease (CAD), with atrial valve replacement and 
hypertension, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from January 
1975 to July 1977, with ten years, seven months, and twenty-
two days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The case has since been 
transferred to the Roanoke, Virginia VARO.    

The Board previously remanded this case back to the RO in 
March 1998, February 2000, November 2003, and January 2006.


FINDING OF FACT

The veteran's service-connected CAD has required multiple 
hospitalizations for angina, which has been shown to preclude 
more than light manual labor; that notwithstanding, there is 
no evidence corroborating a limitation to only sedentary 
employment; chronic congestive heart failure; a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for CAD, with atrial 
valve replacement and hypertension, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7005 
(2006); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him multiple VA 
examinations addressing his service-connected CAD.  Moreover, 
there is no indication from the claims file of additional 
medical treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  
Specifically, the RO has obtained Social Security 
Administration records of the veteran, as well as extensive 
VA and private treatment records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in May 2004 and April 2006.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Here, the noted May 2004 VCAA letter was issued subsequent to 
the appealed rating decision.  However, that decision was 
issued more than four years prior to enactment of the VCAA, 
and the May 2004 VCAA letter was followed up by 
readjudications in Supplemental Statements of the Case issued 
in June 2005 and August 2006.   In view of this corrective 
action, there remain no procedural concerns in view of the 
Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the RO notified the veteran in the 
appealed May 1996 rating decision that he had been assigned a 
30 percent evaluation and that this evaluation was effective 
from August 1995.  The 30 percent evaluation was also 
reiterated in the May 2004 and April 2006 VCAA letters.  The 
Board finds that these issuances, taken as a whole, satisfy 
VA's requirements in view of Dingess.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a December 1977 rating decision, the Huntington, West 
Virginia VARO granted service connection for hypertension on 
the basis of elevated blood pressure during service.   A zero 
percent evaluation was assigned, effective from July 1977.

The veteran was hospitalized at a VA facility in August 1995 
following complaints of chest pain.  He was noted to have a 
history of CAD, status post myocardial infarctions in 1990 
and 1992, as well as a prior aortic valve replacement.  An 
echocardiogram showed normal sinus rhythm, left ventricular 
hypertrophy, a normal axis, and no acute ST-T wave changes.  
A transesophageal echocardiogram showed normal left 
ventricular chamber size and systolic function, a 
structurally normal mitral valve with trivial mitral 
regurgitation, a normal right ventricle, the right atria and 
tricuspid valve, a normal left ventricle, and a left atrial 
appendage without thrombus.  A prosthetic valve was noted to 
be in position without leaks or evidence of thrombus on the 
valve.  For anticoagulation, the veteran was prescribed 
Coumadin and recommended for a follow-up for further 
management of anticoagulation.  

Based on these findings, the Huntington VARO, in a May 1996 
rating decision,  expanded the veteran's service connection 
grant for hypertension to include CAD with atrial valve 
replacement and assigned a 30 percent evaluation, effective 
from August 1995.

In November 1996, the veteran was hospitalized at a private 
facility for acute chest pain.  An echocardiogram revealed 
mild concentric left ventricular hypertrophy, with normal 
ventricular function and an ejection fraction of no less than 
60 percent.  A physical examination revealed unstable angina.  
No objective evidence of ischemia was noted.  

The veteran was subsequently transferred to a VA facility in 
November 1996, with no complaints of chest pain or any other 
major cardiac symptoms at that time.  Cardiac catherization 
showed some single vessel disease of one of the obtuse 
marginals, with normal hemodynamics.  No significant 
epicardial disease was found at that time; accordingly, the 
veteran was continued on anticoagulation, but no further 
interventional procedures were necessitated.  The veteran 
remained asymptomatic throughout the hospital course, with no 
further complaints of chest pain or shortness of breath.

During the period of VA hospitalization in November 1996, the 
veteran underwent a VA heart examination.  The examination 
itself revealed blood pressure of 115/79, and x-rays showed 
no evidence of cardiac enlargement.  Stress tests were noted 
to "have always been negative."  The examiner diagnosed 
CAD, small vessel disease, major coronary arteries  normal 
and clear, with an aortic valve replacement in 1993.  The 
latest echocardiogram was noted to show a stable and 
uncomplicated prosthetic aortic valve.  

In November 1997, the veteran was hospitalized with "a 
choking sensation" and shortness of breath.  He complained 
of increasing chest pain and shortness of breath that was 
relieved with sublingual nitroglycerin.  A Dobutine stress 
echocardiogram revealed no wall motion abnormalities, with an 
apparently stable prosthetic valve and an ejection fraction 
of approximately 55 percent.  The veteran was advised to 
resume Coumadin therapy as an outpatient.  

The veteran was later hospitalized at a VA facility in April 
1998 following a blackout spell, preceded by dizziness and a 
sharp bifrontal headache.  Upon hospitalization, the veteran 
reported occasional anginal chest pain and shortness of 
breath.  A transthoracic echocardiogram revealed a normal 
right ventricle plus a left ventricle with an ejection 
fraction of 55 percent.  The prosthetic valve was normal, and 
there was trace mitral regurgitation, without mass, thrombus, 
or vegetations.  

A further VA hospitalization took place in October 1998, 
following complaints of pain in the left chest area, 
shortness of breath, and light-headedness.  The veteran was 
admitted to the Coronary Care Unit to rule out a myocardial 
infarction.  Once it was determined that the veteran was 
asymptomatic, he was transferred to Non-House Staff Service 
Cardiology.  He underwent a stress test, at which point he 
walked for approximately seven minutes and had chest pain.  
Because of "the above negative stress test," it was 
determined that the veteran could be discharged in 
satisfactory condition, with the recommendation of a moderate 
level of activity and an American Heart Association diet.

In February 1999, the veteran underwent a VA heart VA 
examination, and the examiner noted that he "probably" did 
have chest pain related to CAD, despite the complication of 
continued neck pain and asthma.  The examination revealed 
blood pressure of 150/90, with a cardiovascular examination 
revealing no remarkable heart murmurs or bruits.  The veteran 
noted that his chest pain would come on "practically 
anytime."  The examiner stated (somewhat cryptically) that 
"the proof of the pudding would have to be to prove that the 
angina did not cause him to work."  Chest x-rays from 
October 1998 were described as revealing slight cardiomegaly 
without evidence of congestive heart failure.  An 
electrocardiogram from October 1998 was noted to be within 
normal limits.  The examiner recommended no further studies 
and advised the veteran to stop smoking.  

For approximately one week during December 2001 and January 
2002, the veteran underwent a further VA hospitalization for 
chest pain.  He was admitted to the intensive care unit and 
continued to have chest pain, which was only resolved with a 
nitroglycerin drip and metoprolol.  Overnight, he did well 
without recurrence of chest pain, shortness of breath, 
nausea, vomiting, or abdominal pain.  An EKG revealed normal 
sinus rhythm, with a possible old anteroseptal myocardial 
infarction.  An echocardiogram revealed normal left ventricle 
size and systolic function.  Cardiac catheterization was 
performed, and anticoagulation therapy with Coumadin and 
Lovenox was started.  The examiner noted unstable angina.  

From this hospitalization, a December 27, 2001 note indicates 
that a recent stress echocardiogram was nondiagnostic, as it 
was stopped after a minimal hemodynamic response due to chest 
pain.  An addendum from the following day indicates that the 
veteran's exertional tolerance was not clear, but upon 
walking briskly down the hall and up 1/2 flight of stairs, he 
developed angina and shortness of breath.  He stated that 
this level of exertion would typically cause symptoms.  

An emergency room note from March 2002 reflects complaints of 
shortness of breath and chest and abdominal pain.  The 
examiner noted atypical chest pain, with abdominal pain and 
constipation, and noted that the discomfort "may be just due 
to the constipation."  

A follow-up record, from April 2002, reflects that the 
results of the veteran's recent catherization revealed 
nonobstructive CAD, with normal hemodynamics.  

The veteran appeared for a Board hearing in May 2002, during 
which he reported such current cardiac symptoms as angina and 
shortness of breath.  He noted that his chest pains 
fluctuated in terms of severity and occurred about once or 
twice per month.  His daughter, a registered nurse, also 
commented on these symptoms.  As to his current occupational 
capacity, the veteran testified that he had left his work as 
a carpenter in August 1996 and had not worked since that 
time.

A June 2002 VA treatment record indicates that the veteran 
reported exertional angina, which he would experience three 
to four times per week.  He reported no major change in 
cardiac status in September 2002, with occasional chest pains 
that had not increased and were responsive to nitroglycerin.  
His cardiac status was noted to be stable at that time.  

A VA hypertension examination, from November 2004, revealed 
blood pressure of 104/86, 106/88, and 100/84.  Chest x-rays 
from May 2004 revealed congestive failure and minimal 
cardiomegaly.  An electrocardiogram from October 2004 
revealed a normal sinus rhythm, "cannot rule out anterior 
myocardial infarction age indeterminate."  The examiner 
rendered a diagnosis of hypertensive vascular disease, with 
good medication management.

During a VA heart examination, also from November 2004, the 
veteran reported dyspnea and fatigue "all the time," but 
with no report of angina.  He noted that he had not had 
congestive heart failure.  Also, he reported that he was last 
employed in 1995-96 as a carpenter.  Estimated METs of 5 to 
5.5 were noted.  The veteran reported that he could not carry 
anything up a flight of stairs, only a few pounds.  The 
examiner diagnosed a myocardial infarction in 1994, treated 
with aortic valve replacement and healed scarring of the 
chest area; and CAD, with aortic valve replacement and 
continued symptoms of dyspnea, fatigue, and dizziness.  

A December 2004 VA echocardiogram revealed normal left 
ventricle dimensions with normal systolic function.  The 
ejection fraction was estimated at 60 percent.  There was 
normal right ventricle size, with normal systolic function.  
The left and right atrial sizes were noted to be normal.  The 
study also revealed a focally thickened mitral valve, trivial 
mitral regurgitation, a structurally normal tricuspid valve, 
trivial tricuspid regurgitation, a suboptimally visualized 
pulmonic valve, no pulmonary insufficiency, a stable 
mechanical aortic valve, and trivial perivalvular 
regurgitation.  These findings were noted to be consistent 
with mild pulmonary hypertension.  There was no pericardial 
effusion.  

Following the Board's most recent remand, the veteran's 
claims file was reviewed by a VA doctor in April 2006.  The 
doctor's report indicated that a January 2006 echocardiogram 
revealed an estimated ejection fraction of 55 percent, with 
the ventricles and atrial sizes of normal dimensions, no 
aortic insufficiency, trivial tricuspid regurgitation, and 
findings consistent with mild pulmonary hypertension without 
pericardial effusion.  As the veteran was unable to complete 
his stress test on account of back pain, his METs level was 
estimated to be greater than 5 but less than 7.  The doctor 
noted that the veteran's employability was affected by his 
service-connected heart condition due to angina and that 
ordinary manual labor might precipitate angina in light of a 
recent emergency room visit that documented chest pain.  A 
catheterization procedure was noted to show nonobstructive 
CAD, with normal hemodynamics.  Based on these findings, the 
VA doctor concluded that "light manual labor and or 
sedentary employment is feasible."  

In the present case, the RO has evaluated the veteran's 
service-connected CAD at the 30 percent rate under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  The criteria of this 
diagnostic code have been substantially revised during the 
pendency of this appeal.

Prior to January 12, 1998, a 30 percent evaluation for 
arteriosclerotic heart disease was to be assigned following 
typical coronary occlusions or thrombosis, or with a history 
of a substantiated anginal attack, with ordinary manual labor 
feasible.

A 60 percent evaluation was warranted following a typical 
history of acute coronary occlusion or thrombosis, or with a 
history of a substantiated repeated anginal attack, with more 
than light manual labor not feasible.

A 100 percent evaluation was assigned in two circumstances.  
First, this evaluation was warranted during and for six 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  Alternatively, this 
evaluation was assigned after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded.  

Effective from January 12, 1998, a 30 percent evaluation is 
warranted for cases of arteriosclerotic heart disease where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or x-ray.  

A 60 percent evaluation is in order for cases with more than 
one episode of acute congestive heart failure in the past 
year; a workload of greater than 3 METs but not greater than 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 100 percent evaluation contemplates chronic congestive 
heart failure; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

Note 2 of the current provisions of 38 C.F.R. § 4.104 
reflects that one MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

In the present case, the Board is aware that the veteran has 
been hospitalized on multiple occasions for angina during the 
pendency of this appeal, particularly between 1995 and 1998, 
and has also had symptoms including shortness of breath and 
dizziness.  

In terms of the now-deleted criteria from the 1997 version of 
Diagnostic Code 7005, the Board notes that the veteran's 
angina was noted in April 2006 to be triggered by ordinary 
manual labor, whereas light manual labor or sedentary 
employment would be feasible.  This finding as to 
employability is consistent with the criteria of a 60 percent 
evaluation, which contemplates situations where more than 
light manual labor is not feasible in view of a history of a 
substantiated repeated anginal attack.  For this reason, the 
Board has determined that a 60 percent evaluation for the 
veteran's CAD is warranted under the 1997 version of 
Diagnostic Code 7005.

The Board, however, finds no basis for an even higher 
evaluation.  As the April 2006 opinion reflects, light manual 
labor is not precluded by the veteran's disability, whereas 
the prior criteria for a 100 percent evaluation contemplated 
more than sedentary employment precluded.  There is also no 
evidence of chronic congestive heart failure; a workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  The May 2004 
x-ray finding of congestive failure has not been accompanied 
by repeated objective findings, and the veteran's METs and 
ejection fraction levels are substantially higher than those 
contemplated for a 100 percent evaluation under the current 
diagnostic criteria.  

The Board has based the increased evaluation of 60 percent 
under the regular rating schedule provisions, described 
above.  The Board, however, finds that the veteran has 
submitted no evidence, or indeed offered no argument, as to 
why his service-connected disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation.  In terms of 
hospitalization, the Board is aware of the frequent 
hospitalizations between 1995 and 1998.  However, as 
indicated above, the repeat hospitalizations have been fully 
considered in the assignment of a 60 percent evaluation for 
CAD.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Finally, the Board has considered whether a separate 
compensable evaluation should be assigned for hypertension 
under Diagnostic Code 7101.  Under this section, hypertension 
due to aortic insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, is to be evaluated as 
part of the condition causing it rather than by a separate 
evaluation.  On the other hand, hypertension from 
hypertensive heart disease and other types of heart disease 
is to be evaluated separately.

Regardless of the origin of the veteran's hypertension, in 
this case there is no evidence that this disorder has been 
productive of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  The veteran has been 
placed on multiple cardiovascular medications, but his 
systolic and diagnostic pressure have been shown to be 
substantially lower than the thresholds set for a minimum 
compensable evaluation under Diagnostic Code 7101.  For this 
reason, a separate evaluation is not warranted.   

In summary, after considering all applicable diagnostic 
criteria, it is the conclusion of the Board that the criteria 
for a 60 percent evaluation for CAD, with atrial valve 
replacement and hypertension, have been met.  To this extent, 
the appeal is granted.  See 38 C.F.R. § 4.7.


ORDER

Entitlement to a 60 percent evaluation for CAD, with atrial 
valve replacement and hypertension, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


